
	
		II
		111th CONGRESS
		1st Session
		S. 868
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Mr. Baucus (for himself,
			 Mr. Crapo, and Mr. Tester) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Energy and Natural Resources
		
		A BILL
		To repeal certain provisions of the Federal Lands
		  Recreation Enhancement Act.
	
	
		1.Short titleThis Act may be cited as the
			 Fee Repeal and Expanded Access Act of
			 2009.
		2.Recreation fee
			 authoritiesThe Federal Lands
			 Recreation Enhancement Act (16 U.S.C. 6801 et seq.) is amended—
			(1)by striking
			 section 801 (16 U.S.C. 6801 note) and inserting the following:
				
					801.Short
				title
						This Act may
				be cited as the Federal Lands
				Recreation Enhancement
				Act.
						;
			(2)by striking sections 802 through 812 (16
			 U.S.C. 6801 through 6811) and inserting the following:
				
					802.Recreation fee
				authority
						(a)In
				generalBeginning January 1, 2010, subject to subsections (c) and
				(d), the Secretary of the Interior (referred to in this section as the
				Secretary) may establish and collect any fee from individuals or
				groups for—
							(1)admission to a
				unit of the National Park System, including a commercial vehicle admission fee
				for a National Park at a level determined by the Secretary; and
							(2)the use of only
				the facilities or services described in subsection (b) at Federal recreational
				land or water under the jurisdiction of the Director of the National Park
				Service.
							(b)Authorized
				facilities and servicesThe facilities and services referred to
				in subsection (a)(2) are the following:
							(1)Use of developed
				campgrounds that provide at least a majority of the following:
								(A)Tent or trailer
				spaces.
								(B)Picnic
				tables.
								(C)Drinking
				water.
								(D)Access
				roads.
								(E)The collection of
				the fee by an employee or agent of the Federal land management agency.
								(F)Reasonable
				visitor protection.
								(G)Refuse
				containers.
								(H)Toilet
				facilities.
								(I)Simple devices
				for containing a campfire.
								(2)Use of highly
				developed boat launches with specialized facilities or services, such as
				mechanical or hydraulic boat lifts or facilities, multilane paved ramps, paved
				parking, restrooms, and other improvements, such as boarding floats, loading
				ramps, or fish cleaning stations.
							(3)Rental of cabins,
				boats, stock animals, lookouts, historic structures, group day-use or overnight
				sites, audio tour devices, portable sanitation devices.
							(4)Use of hookups
				for electricity, cable, or sewer.
							(5)Use of sanitary
				dump stations.
							(6)Use of
				transportation services.
							(7)Use of developed
				swimming sites that provide at least a majority of the following:
								(A)Bathhouses with
				showers and flush toilets.
								(B)Refuse
				containers.
								(C)Picnic
				areas.
								(D)Paved
				parking.
								(E)Attendants,
				including lifeguards.
								(F)Floats
				encompassing the swimming area.
								(G)Swimming
				decks.
								(c)Prohibition on
				fees for certain persons or placesThe Secretary shall not charge
				an admission fee under subsection (a) for—
							(1)a person under 16
				years of age;
							(2)an outing
				conducted for a noncommercial educational purpose by a school or other academic
				institution;
							(3)(A)the USS Arizona
				Memorial;
								(B)the Independence National Historical
				Park;
								(C)any unit of the National Park System
				within the District of Columbia; or
								(D)the Arlington House—Robert E. Lee
				National Memorial;
								(4)the Flight 93
				National Memorial;
							(5)an entrance on
				other route into the Great Smoky Mountains National Park or any part of the
				Park unless fees are charged for entrance into the Park on main highways and
				thoroughfares;
							(6)an entrance to a
				unit of the National Park System containing a deed restriction on charging
				fees; or
							(7)an area or unit
				covered under section 203 of the Alaska National Interest Lands Conservation
				Act (16 U.S.C. 410hh–2), other than the Denali National Park and
				Preserve.
							(d)Prohibited
				sitesThe Secretary shall not charge a fee under subsection (a)
				for Federal recreational land or water managed by—
							(1)the Director of
				the Bureau of Land Management; or
							(2)the Commissioner
				of Reclamation.
							(e)RequirementsIn
				establishing fees pursuant to this section, the Secretary shall—
							(1)establish the
				minimum practicable number of fees; and
							(2)avoid, to the
				maximum extent practicable, collection of multiple or layered fees for a
				variety of activities or programs.
							(f)Analysis
							(1)In
				generalBefore establishing a fee under subsection (a), the
				Secretary shall analyze—
								(A)the benefits and
				services provided to visitors to National Parks;
								(B)the cumulative
				effect of the assessment of the fee;
								(C)the direct and
				indirect cost and benefit to the Federal Government with respect to the
				fee;
								(D)applicable public
				policy and management objectives;
								(E)the economic and
				administrative feasibility of fee collection; and
								(F)such other
				factors as the Secretary determines to be appropriate.
								(2)Submission to
				CongressNot later than the date that is 90 days before the date
				on which a fee established under subsection (a) is published in the Federal
				Register, the Secretary shall submit to Congress—
								(A)the analysis
				conducted with respect to the fee under paragraph (1); and
								(B)a description of
				the level of the fee.
								(g)Publication
							(1)In
				generalThe Secretary shall publish in the Federal Register a
				notice of—
								(A)any new fee
				established pursuant to this section; and
								(B)any change in the
				amount of such a fee.
								(2)Effective
				dateA fee established pursuant to this section, and any
				modification to such a fee, shall not take effect until the date that is 1 year
				after the date on which a notification regarding the fee or modification is
				published in the Federal Register under paragraph (1).
							(h)Administration
							(1)In
				generalThe Secretary—
								(A)may waive or
				discount a fee established pursuant to this section, as the Secretary
				determines to be appropriate; and
								(B)shall provide
				information to the public regarding any fee program under this section,
				including a description of the costs and benefits of the program.
								(2)Administrative
				costsThe Secretary may use not more than 15 percent of the total
				amount of fees collected pursuant to this section for administrative costs of
				the recreation fee program, including—
								(A)direct operating
				or capital costs;
								(B)the costs of fee
				collection;
								(C)the costs of
				notification of fee requirements;
								(D)the costs of
				direct infrastructure;
								(E)fee program
				management costs;
								(F)the costs of
				bonding of volunteers;
								(G)start-up costs;
				and
								(H)the costs of
				analyzing and reporting on program success and effects.
								(i)Distribution of
				receiptsOf amounts received by the Secretary as a result of a
				fee collected at a specific area, site, or facility pursuant to this
				section—
							(1)not less than 80
				percent shall be used at the specific area, site, or facility in accordance
				with subsection (j); and
							(2)not more than 20
				percent shall be used for other activities or facilities of the National Park
				Service, as the Secretary determines to be appropriate.
							(j)Use of
				fundsAmounts described in subsection (i)(1) may be used at an
				area, site, or facility for—
							(1)repair,
				maintenance, facility enhancement, media services, and infrastructure,
				including projects relating to visitor enjoyment, visitor access, environmental
				compliance, and health and safety;
							(2)interpretation,
				visitor information, visitor service, visitor needs assessments, monitoring,
				and signs;
							(3)habitat
				enhancement, resource assessment, preservation, protection, and restoration
				relating to recreational uses; and
							(4)law enforcement
				relating to public use and recreation.
							(k)ReportsOn
				January 1, 2014, and every 3 years thereafter, the Secretary shall submit to
				Congress a report describing the status of the recreation fee program under
				this section, including—
							(1)an evaluation of
				the program as conducted at each unit of the National Park System;
							(2)a description of
				projects funded, activities accomplished, and future projects and programs
				proposed to be conducted using the fees; and
							(3)any
				recommendations for modifications to the fee system of the
				Secretary.
							
			(3)in section 813
			 (16 U.S.C. 6812), by striking subsections (e) and (f); and
			(4)by striking
			 section 814 (16 U.S.C. 6813).
			3.Reinstatement of
			 certain admission and use fee authorities
			(a)RepealSubsections
			 (a), (c), and (d) of section 813 of the Federal Lands Recreation Enhancement
			 Act (16 U.S.C. 6812) are repealed effective December 8, 2004.
			(b)Applicability
				(1)Land and Water
			 Conservation Fund Act of 1965Subsections (a) through (f), and
			 (g) of section 4 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–6a) shall be
			 applied and administered as if section 813(a) of the Federal Lands Recreation
			 Enhancement Act (16 U.S.C. 6812(a)) had not been enacted.
				(2)Admission
			 permits for refuge unitsSection 201 of the Emergency Wetlands
			 Resources Act of 1986 (16 U.S.C. 3911) shall be applied and administered as if
			 section 813(c) of the Federal Lands Recreation Enhancement Act (16 U.S.C.
			 6812(c)) had not been enacted.
				(3)Golden eagle
			 passportSection 502 of the National Parks Omnibus Management Act
			 of 1998 (16 U.S.C. 5982) shall be applied and administered as if section 813(d)
			 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6812(d)) had not
			 been enacted.
				(4)National park
			 passport program
					(A)In
			 generalTitle VI of the National Parks Omnibus Management Act of
			 1998 (16 U.S.C. 5991 et seq.) shall be applied and administered as if section
			 813(d) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6812(d)) had
			 not been enacted.
					(B)Conforming
			 amendmentSection 603(c) of the National Parks Omnibus Management
			 Act of 1998 (16 U.S.C. 5993(c)) is amended by striking paragraph (2) and
			 inserting the following:
						
							(2)General
				useOf amounts received by the Secretary as a result of sales of
				national park passports at a specific area, site, or facility—
								(A)not less than 50
				percent shall remain available for use at the specific area, site, or facility
				at which the sales occurred; and
								(B)not more than 50
				percent shall be used for other activities or facilities of the National Park
				Service, as the Secretary determines to be
				appropriate.
								.
					(c)Admission
			 feesSection 4(a) of the Land and Water Conservation Fund Act of
			 1965 (16 U.S.C. 460l–6a(a)) (as in effect after
			 subsections (a) and (b) take effect) is amended—
				(1)in paragraph
			 (1)—
					(A)in the first
			 sentence of subparagraph (A)(i), by striking $25 and and
			 inserting $65; and
					(B)in the second
			 sentence of subparagraph (B), by striking $15 and inserting
			 $40; and
					(2)in paragraph
			 (2)—
					(A)in the fourth
			 sentence, by striking $5 and inserting $25;
			 and
					(B)in the sixth
			 sentence, by striking $3 and inserting
			 $12.
					
